
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



FIRST AMENDMENT TO THE
GUESS?, INC.
1996 EQUITY INCENTIVE PLAN


        WHEREAS, Guess?, Inc. (the "Company") maintains the Guess?, Inc. 1996
Equity Incentive Plan (the "Plan");

        WHEREAS, pursuant to Section 17 of the Plan, the Compensation Committee
of the Board of Directors of the Company may amend the Plan at any time, subject
to certain limitations;

        WHEREAS, the Plan does not clearly address the issuance of shares in
book entry form or other uncertificated means and the rights, if any, the
holders of such shares may have under the Plan; and

        WHEREAS, the Company wishes to amend the Plan to permit the issuance of
shares in book entry form and clarify the rights, if any, the holders of such
shares have under the Plan;

        NOW, THEREFORE, the Plan is hereby amended, effective as of December 17,
2007, as follows:

SECTION 8

STOCK OPTIONS

1.Subsection 8(g) is amended in its entirety to read as follows:

        "Rights as Shareholder.    A Participant shall have no rights as a
shareholder with respect to any shares of Common Stock issuable upon exercise of
a Stock Option until shares of Common Stock (either in certificate or book entry
form) are issued to the Participant and, subject to Section 15(b), no adjustment
shall be made for dividends or distributions or other rights in respect of any
share for which the record date is prior to the date on which the Participant
shall become the holder of record thereof."

SECTION 9

RESTRICTED STOCK AWARDS

2.Subsection 9(c) is amended in its entirety to read as follows:

        "Evidence of Ownership.    At the time of grant, the Company, in its
discretion, shall issue to each Participant receiving a Restricted Stock Award
either: (i) a certificate or certificates in respect of such shares of Common
Stock or (ii) uncertificated shares in book entry form. In either case, such
shares shall be registered in the name of such Participant, and shall bear an
appropriate legend or notation, as applicable, referring to the terms,
conditions and restrictions applicable to such Award. The Committee may require
that, as a condition of any Restricted Stock Award (x) the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award and (y) shares evidencing such Restricted Stock Award (if
in certificate form) be held in custody by the Company until the restrictions
thereon have lapsed."

SECTION 10

PERFORMANCE SHARE AWARDS

3.Subsection 10(e) is amended in its entirety to read as follows:

        "Rights as Shareholder.    Except as otherwise provided by the Committee
in the applicable Award Agreement, a Participant shall have no rights as a
shareholder with respect to a Performance Share Award until shares of Common
Stock (either in certificate or book entry form) are issued to the Participant
following the conclusion of the Performance Period, and, subject to
Section 15(b), no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof."

--------------------------------------------------------------------------------



SECTION 12

STOCK APPRECIATION RIGHTS

4.Subsection 12(g) is amended in its entirety to read as follows:

        "Rights as Shareholder.    A Participant shall have no rights as a
shareholder with respect to any Stock Appreciation Rights unless and until
shares of Common Stock (either in certificate or book entry form) are issued to
the Participant as payment upon exercise of such Stock Appreciation Right, and,
subject to Section 15(b), no adjustment shall be made for dividends or
distributions or other rights in respect of any share for which the record date
is prior to the date on which the Participant shall become the holder of record
thereof."

SECTION 18

MISCELLANEOUS

5.Subsection 18(f) is amended in its entirety to read as follows:

        "Securities Law Restrictions.    The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
the New York Stock Exchange or any other exchange upon which the Common Stock is
then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be put on any such shares issued in
certificate form, or a notation to be made on any such shares issued in book
entry form, as applicable, to make appropriate reference to such restrictions.
No shares of Common Stock shall be issued hereunder unless the Company shall
have determined that such issuance is in compliance with, or pursuant to an
exemption form, all applicable federal and state securities laws."

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused its duly authorized officer
to execute this amendment.

  GUESS?, INC.
 
/s/  CARLOS ALBERINI      

--------------------------------------------------------------------------------

Name: Carlos Alberini
Title: President and C.O.O.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FIRST AMENDMENT TO THE GUESS?, INC. 1996 EQUITY INCENTIVE PLAN
